Citation Nr: 0424298	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of an intestinal obstruction secondary to abdominal 
adhesions, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for Hepatitis C with 
high liver enzymes, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2001 and December 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The October 2001 
rating decision assigned a separate evaluation for Hepatitis 
C with high liver enzymes at a 20 percent disability rating, 
and denied a rating in excess of 10 percent for post-
operative residuals of an intestinal obstruction secondary to 
abdominal adhesions.  These ratings were continued by a 
December 2001 rating decision.  Following the submission of 
the veteran's notice of disagreement, an October 2002 
Statement of the Case addressing the two issues on appeal was 
completed. 

REMAND

The veteran's representative, in his July 2004 Written Brief 
Presentation to the Board, found fault with the development 
undertaken in this case, and contended that the September 
2001 VA examination was inadequate for rating purposes.  
Given these contentions of the veteran's representative and a 
review of the record, the Board concludes that this case must 
be remanded in order to comply with the Veterans Claims 
Assistance Act (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000).  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified 
as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2003)); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

In particular, the veteran's representative found fault with 
the fact that the September 2001 VA examination did not 
include a review by the examiner of the relevant clinical 
history contained in the claims file, a fact which is 
confirmed by the reports from this examination.  Thus, as 
these reports also contain insufficient findings to evaluate 
the service-connected disabilities at issue under the 
applicable rating criteria, the Board concludes that another 
VA examination is necessary in order to equitably adjudicate 
the claims on appeal.   See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The veteran's representative also contended that "no 
effort" was made to obtain the records from the physicians 
listed by the veteran on four VA Forms 21-4142 submitted in 
December 2002.  Contrary to the assertions of the veteran's 
representative, the record reflects that the RO has obtained 
records from some of the physicians referenced by the 
veteran, although it is unclear from the record whether all 
of the physicians referenced by the veteran have been 
contacted.  As such, the RO will be requested below to 
specifically document that all the available treatment 
records from the physicians identified by the veteran in 
December 2002 have been obtained.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal authority.  This 
should include documenting that all the 
records from the physician referenced by the 
veteran on the four VA Forms 21-4142 
submitted in December 2002 have been obtained 
or that each physician listed therein has 
been contacted by the RO.  

2.  The veteran should be afforded an 
appropriate VA examination to determine the 
level of industrial impairment resulting from 
post-operative residuals of an intestinal 
obstruction secondary to abdominal adhesions.  
The claims file must be provided to the 
examiner prior the examination, and the 
reports from the examination must document 
that the claims file was reviewed.  In order 
to properly evaluate the severity of this 
disability, the examiner should specifically 
address the following:  

a.  Does service-connected disability 
result in "moderate" disability 
manifested by pulling pain on attempted 
work or pain that is aggravated by 
movements of the body; or, occasional 
episodes of colic pain, nausea, 
constipation, diarrhea, or abdominal 
distention? 

b.  Does service-connected disability 
result in "moderately severe" disability 
due to a partial obstruction manifested by 
delayed motility of barium meal and less 
frequent and prolonged episodes of pain 
than would be consistent with "severe" 
disability? 

c.  Does service-connected disability 
result in "severe" disability as 
manifested by a partial obstruction shown 
by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea 
or vomiting, following severe peritonitis, 
a ruptured appendix, perforated ulcer, or 
the necessity of an operation with 
drainage?  

All indicated studies should be completed and 
all findings should be supported with 
detailed clinical findings.  

3.  The veteran should be afforded an 
appropriate examination to determine the 
severity of his Hepatitis C with high liver 
enzymes.  The claims file must be provided to 
the examiner prior the examination, and the 
reports from the examination must document 
that the claims file was reviewed.  All 
indicated studies, including liver function 
testing, should be accomplished, and the 
examiner should specifically answer the 
following for ratings purposes: 

a.  Does service-connected disability 
result in daily fatigue, malaise, and 
anorexia (without weight loss or 
hepatomegaly), requiring dietary 
restriction or continuous medication; or 
incapacitating episodes having a total 
duration of at least two weeks, but less 
than four weeks, during the past 12-month 
period?  (An "incapacitating episode" 
means a period of acute signs and symptoms 
of Hepatitis C, to include fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain, 
that are severe enough to require bed rest 
and treatment by a physician). 

b.  Does service-connected disability 
result in daily fatigue, malaise, and 
anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes 
having a total duration of at least four 
weeks, but less than six weeks, during the 
past 12-month period? 

c.  Does service-connected disability 
result in daily fatigue, malaise, and 
anorexia, with substantial weight loss (or 
other indication of malnutrition) and 
hepatomegaly; or incapacitating episodes 
having a total duration of at least six 
weeks during the past
12-month period, but not occurring 
constantly? 

d.  Does service-connected disability 
result in near-constant debilitating 
symptoms?  

e.  Are there any additional sequelae 
associated with Hepatitis C, such as 
cirrhosis or malignancy of the liver, that 
result in disability that would not be 
manifested by the symptoms described above?  
If so, please identify any such seqeulae 
and the nature and severity of any 
symptomatology resulting therefrom.

4.  Following the completion to the extent 
possible of the development requsted above, 
the RO should readjudicate the claims for 
increased ratings on appeal.  To the extent 
the any of the benefits sought in connection 
with these claims are not granted, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC) addressing any such benefits denied.  
The SSOC should include a summary of the 
evidence and discussion of all pertinent 
regulations, including the evidence obtained 
as a result of the development requested 
above and the VCAA.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


